Opinión disidente emitida por la
Juez Asociada Señora Na-veira de Rodón,
a la cual se une el Juez Presidente Se-ñor Andréu García.
Existen tres (3) razones en nuestro ordenamiento jurí-dico que nos impiden refrendar la opinión que hoy certifica la mayoría: primero, el principio cardinal encaminado a que la discreción judicial se ejerza de modo que las contro-versias sean atendidas en sus méritos; segundo, el pre-cepto que gobierna las normas procesales dirigido a que las controversias se resuelvan de manera justa, rápida y eco-nómica, y tercero, que ni las leyes ni los reglamentos pue-den exigir actos inútiles, y mucho menos hacer que a base de éstos, los tribunales pierdan su jurisdicción sobre un caso.
*592I
El 15 de junio de 1995, la peticionaria Codesi, Inc. (en adelante Codesi) presentó una demanda en cobro de dinero contra el Municipio de Canóvanas (en adelante el Munici-pio) aquí recurrido. El Tribunal de Primera Instancia, Sub-sección de Distrito, Sala de Río Grande, la declaró con lu-gar mediante una sentencia dictada el 17 de abril de 1998 y archivada en autos su copia de la notificación el 12 de mayo de 1998.
Inconforme, el 11 de junio de 1998 el Municipio presentó un recurso de apelación ante el Tribunal de Circuito de Apelaciones, Circuito Regional de Carolina (en adelante el Tribunal de Circuito). El 13 de julio de 1998 Codesi solicitó la desestimación por el fundamento de falta de jurisdicción. (1) Alegó que el recurso de apelación incumplía con varias de las disposiciones del Reglamento del Tribunal de Circuito de Apelaciones (en adelante el Reglamento del Tribunal de Circuito), 4 L.P.R.A. Ap. XXII-A. El foro apelativo denegó la referida solicitud.
Oportunamente, Codesi recurrió ante nos mediante re-curso de certiorari con el señalamiento siguiente:
Erró el Tribunal de Circuito de Apelaciones al declarar [n]o [h]a [l]ugar a la [mjoción de [desestimación sobre falta de ju-risdicción radicada por el peticionario [Codesi].
El 15 de enero de 1999 le ordenamos al Municipio que mostrara causa por la cual no debíamos expedir el recurso de certiorari y revocar la resolución del Tribunal de Cir-cuito que denegó la solicitud de desestimación presentada por Codesi. Con el beneficio de su comparecencia, resolve-mos sin ulteriores procedimientos.
*593H-I I — I
Codesi reiteró ante nos su planteamiento de que el re-curso presentado por el Municipio incumplía con varias disposiciones del Reglamento y, por lo tanto, procedía su desestimación. Las deficiencias alegadas consistían en: (i) no incluir en el apéndice el formulario (volante) de la noti-ficación del archivo en autos de la sentencia dictada por el foro de instancia; (ii) omitir en el apéndice la copia de las alegaciones de las partes; (iii) no preparar un índice del apéndice; (iv) no enumerar consecutivamente las páginas de éste y, por último, (v) no notificar a Codesi de una copia completa de su escrito de apelación dentro del término jurisdiccional.
Sabido es que las disposiciones reglamentarias respecto a los recursos que se presentan ante este Tribunal deben cumplirse cabalmente. Recientemente extendimos esta doctrina a los recursos que se presentan ante el Tribunal de Circuito, ya que “[n]o existe razón alguna que justifique no aplicar esta norma, de evidente sentido jurídico, al cum-plimiento del Reglamento del Tribunal de Circuito de Apelaciones”. Arriaga v. F.S.E., 145 D.P.R. 122, 130 (1998).
No obstante, reiteradamente hemos expresado que el Tribunal de Circuito debe ser flexible al interpretar y apli-car las normas procesales y reglamentarias contenidas en su reglamento. Banco Popular de P.R. v. Pellicier, 140 D.P.R. 45 (1996); Santos y otros v. Mun. de Comerío, 140 D.P.R. 12 (1996). A tenor con dichos pronunciamientos y con la norma judicial de que los casos se resuelvan en sus méritos, le hemos indicado que no debe actuar precipitada-mente, ni ordenar rígidamente la desestimación de los re-cursos de apelación. Soc. de Gananciales v. García Robles, 142 D.P.R. 241 (1997).
*594I — I HH I — I
La Regia 16 del Reglamento del Tribunal de Circuito, 4 L.RR.A. Ap. XXII-A, enumera los documentos que deben incluirse en el apéndice de un recurso de apelación. En lo pertinente al caso que hoy nos ocupa, indica:
E. Apéndice.—
(1) El escrito de apelación incluirá un apéndice que conten-drá una copia literal de:
(a) Las alegaciones de las partes, a saber, la demanda principal, las demandas de coparte o de tercero y la reconvención, y sus respectivas contestaciones;
(b) La sentencia del Tribunal de Primera Instancia cuya re-visión se solicita y la notificación del archivo en autos de copia de la misma;
(3) Todas las páginas del apéndice se numerarán consecutivamente. Los documentos se organizarán en orden cronológico. Además, el apéndice contendrá un índice que indi-cará la página en que aparece cada documento. (Enfasis suplido.)
En el apéndice del recurso en controversia constaba una copia de la sentencia dictada por el foro de instancia, pero no contenía el formulario (volante) de la notificación del archivo en autos de ésta. En su escrito en cumplimiento de orden, el Municipio adujo que la referida sentencia era la esencia de la apelación presentada y su inclusión en el apéndice permitió que el Tribunal de Circuito acreditara su jurisdicción. Añadió que de la fecha en la que se emitió la sentencia se podía colegir, sin necesidad de ningún otro documento, que el recurso se presentó dentro del término jurisdiccional de sesenta (60) días.(2) Le asiste la razón.
*595El foro de instancia emitió su dictamen el 17 de abril de 1998. El Municipio, por su parte, presentó el recurso de apelación el 11 de junio de 1998, apenas cincuenta y cinco (55) días después de haberse dictado dicha sentencia. De este dato surge con meridiana claridad que el recurso fue presentado dentro del término jurisdiccional de sesenta (60) días que establece el Art. 3.002 de la Ley de la Judi-catura de Puerto Rico de 1994, según enmendada, 4 L.P.R.A. sec. 22i.(3) Los hechos particulares de este caso hacen totalmente innecesaria la presentación de docu-mento adicional alguno para acreditarlo. Ni las leyes ni los reglamentos pueden exigir actos inútiles y mucho menos hacer que a base de éstos,, los tribunales pierdan su juris-dicción sobre un caso.
En el caso que nos ocupa, no era necesario que el Muni-cipio acreditara la jurisdicción del Tribunal de Circuito me-diante la inclusión en el apéndice del volante del archivo en autos de copia de la notificación de la sentencia. De la fecha de presentación del recurso y de la sentencia que fue emitida en instancia, surgía con patente claridad la pre-sentación oportuna de éste. En consecuencia, no abusó de su discreción el Tribunal de Circuito al denegar la desestimación.(4)
En virtud de lo anterior, no podemos estar de acuerdo con la mayoría al ésta expresar que el volante de notifica-ción era “vital para determinar la jurisdicción”. La jurisdic-ción la determina la ley. El volante de notificación es un *596medio que tiene el tribunal apelante para acreditar, o sea, comprobar su jurisdicción. Sin embargo, no es el único. Véase Pérez, Pellot v. J.A.S.A.P., 139 D.P.R. 588 (1995).
El Municipio tampoco incluyó en el apéndice una copia de la demanda presentada por Codesi, ni la contestación a ésta. Sin embargo, de un examen de los autos surge que las alegaciones de la demanda están contenidas en las deter-minaciones de hechos realizadas por el tribunal sentenciador. Por lo tanto, la omisión del Municipio no era óbice para que el Tribunal de Circuito pudiese evaluar ri-gurosamente la corrección del dictamen del foro de instan-cia y, de esa forma, disponer adecuadamente del recurso ante su consideración.
El Municipio tampoco preparó un índice para el apén-dice, el cual sólo constaba de tres (3) documentos ni enu-meró consecutivamente las páginas de éste.(5) A pesar de que el Reglamento dispone que es preciso incluir un índice y enumerar consecutivamente sus páginas, nos encontra-mos ante una inobservancia de menor importancia que no debe conllevar la drástica sanción de la desestimación.
Como hemos visto, los señalamientos 3 y 4 son errores de naturaleza clerical, más bien de forma, que no constitu-yen requisitos para determinar jurisdicción. Tienen como único propósito facilitarle al tribunal apelante la búsqueda de los documentos contenidos en el apéndice y a los cuales se hace referencia en el recurso. Así pues, decir que estos requisitos son necesarios para que el Tribunal adquiera jurisdicción, es atentar con el principio imperante en nues-tro ordenamiento y reiterado por nuestra jurisprudencia de que un tribunal no está autorizado a añadir a un esta-tuto restricciones o limitaciones que no aparecen en el texto de una ley. Irizarry v. J & J Cons. Prods., Co., Inc., 150 D.P.R. 155 (2000); Drog. Central v. Diamond Pharm. *597Serv., Inc., 150 D.P.R. 62 (2000); Ramírez de Ferrer v. Mari Brás, 144 D.P.R. 141 (1997); Román v. Superintendente de la Policía, 93 D.P.R. 685 (1966). A nuestro entender, los errores previamente discutidos no conllevan ni siquiera un incumplimiento craso con el Reglamento que amerite la drástica sanción de la desestimación del recurso. Éstos pueden ser fácilmente subsanados con posterioridad a la presentación del recurso, sin que se entienda que son parte esencial para su adecuado perfeccionamiento dentro del término jurisdiccional.
IV
La Regla 13(B) del Reglamento del Tribunal de Circuito, 4 L.P.R.A. Ap. XXII-A, relacionada con la notificación a las partes del escrito de apelación, dispone, en lo pertinente:
La parte apelante notificará el escrito por correo certificado con acuse de recibo o mediante un servicio similar de entrega personal con acuse de recibo. La notificación a las partes se hará dentro del término jurisdiccional para presentar el re-curso, a partir del archivo en autos de la notificación de la sentencia. (Énfasis suplido.)
Del lenguaje de la regla citada se puede colegir que la notificación a las partes de un escrito de apelación consti-tuye un requisito jurisdiccional. En consecuencia, su inob-servancia conlleva la desestimación del recurso, ya que priva de jurisdicción al foro apelativo.
El Municipio remitió a Codesi una copia del escrito de apelación el 12 de junio de 1998; es decir, dentro del tér-mino jurisdiccional de sesenta (60) días. No obstante, Co-desi alegó el recurso no fue perfeccionado a tiempo, pues al escrito le faltaban tres (3) páginas. Nos encontramos me-ramente ante un cumplimiento defectuoso con el requisito jurisdiccional de notificación.
El Municipio argumentó que notificó la apelación en su totalidad. No obstante, remitió a Codesi las páginas su-*598puestamente omitidas el 17 de julio de 1998, tan sólo cua-tro (4) días después de haber expirado el término jurisdic-cional para la presentación del recurso.(6) Entendemos que ante dichas circunstancias no procedía la desestimación, ya que la alegada inobservancia constituyó un mero cum-plimiento defectuoso que fue subsanado con rapidez, no un incumplimiento con un requisito jurisdiccional.
En resumen, interpretar como lo hace la mayoría de este Tribunal, que las deficiencias incurridas por el Muni-cipio son sustanciales, perpetúa la filosofía de una inter-pretación inflexible que engendra no sólo “dilaciones en la solución de las controversias”, sino el “fracaso de la justicia”. Empress Hotel, Inc. v. Acosta, 150 D.P.R. 208, 232 (2000), voto particular disidente.
A tenor con la norma judicial de que los casos se resuel-van en sus méritos y la flexibilidad que posee el Tribunal de Circuito para aplicar su Reglamento, entendemos que éste no abusó de su discreción al denegar la solicitud de desestimación presentada por Codesi y acoger el recurso de apelación. Ahora bien, una vez más apercibimos a los abo-gados sobre su deber de ser diligentes y dar estricto cum-plimiento tanto a la Ley de la Judicatura de Puerto Rico de 1994 como a los Reglamentos del Tribunal Supremo y del Tribunal de Circuito. Cárdenas Maxán v. Rodríguez, 119 D.P.R. 642 (1987). Les recordamos, además, que el incum-plimiento con las disposiciones del Reglamento de este Tribunal “acusa desconocimiento de las mismas, cuando no su negligente o voluntaria desobediencia”. In re Reglamento del Tribunal Supremo, 116 D.P.R. 670, 672 (1985).
Finalmente no debemos olvidarnos de que:
Hacer cumplida justicia implica, pues, con sentido común, exaltar los valores fundamentales humanos y descartar toda aplicación literal de reglas procesales que menoscaben ese fin. Hemos de evitar interpretaciones, cuya utilidad y producto final sea únicamente un mero recurso de técnica jurídica, mito o cria-*599tura artificial. (Énfasis suplido.) Villanueva v. Hernández Class, 128 D.P.R. 618, 653-654 (1991), voto concurrente del Juez Asociado Señor Negrón García.
En vista de los fundamentos antes expuestos, disenti-mos de la posición adoptada por la mayoría, expediríamos el auto de certiorari y dictaríamos sentencia, para confir-mar la resolución del Tribunal de Circuito de Apelaciones, Circuito Regional de Carolina, que denegó la desestima-ción de la apelación y devolveríamos el caso a dicho tribunal para que continuasen los procedimientos.

 La Regla 83(B)(1) del Reglamento del Tribunal de Circuito de Apelaciones, 4 L.RR.A. Ap. XXII-A, permite que una parte solicite la desestimación de un recurso, en cualquier momento, por el fundamento de que el tribunal carece de jurisdicción.


 La Regla 13 del Reglamento del Tribunal de Circuito de Apelaciones, 4 L.RR.A. Ap. XXII-A, dispone, en su parte pertinente, que:
“Las apelaciones contra sentencias dictadas en casos civiles por el Tribunal de Primera Instancia, incluyendo el Tribunal de Distrito durante el proceso de su abo-lición, se presentarán dentro del término jurisdiccional de treinta (30) días contados desde el archivo en autos de una copia de la notificación de la sentencia. En aquellos casos en que el Estado Libre Asociado de Puerto Rico, sus funcionarios o una de sus instrumentalidades que no fuere una corporación pública, o en que los Municipios de Puerto Rico sean parte en un pleito, el recurso de apelación se formalizará, por cual-*595quier parte en el pleito que haya sido perjudicada por la sentencia, presentando un escrito de apelación dentro del término jurisdiccional de sesenta (60) días, contados desde el archivo en autos de una copia de la notificación de la sentencia dictada por el tribunal apelado.” (Énfasis suplido.)


 En Pérez, Pellot v. J.A.S.A.P., 139 D.P.R. 588, 594 esc. 5 (1995), indicamos que los peticionarios no incluyeron el volante de notificación en el apéndice del re-curso de certiorari. No obstante, concluimos que éste había sido presentado dentro del término, pues así se podía colegir de la fecha en que se dictó la sentencia.


 En el caso de autos, el archivo en autos de la copia de la notificación de la sentencia fue el 12 de mayo de 1998, por lo tanto, el término jurisdiccional para interponer la apelación vencía el 13 de julio de 1998. Es decir, el Municipio todavía tenía treinta y tres (33) días más para perfeccionar el recurso que fuera presentado el 11 de mayo.


 El apéndice contenía una copia del contrato objeto de la demanda, un memo-rando de derecho presentado por Codesi ante el tribunal de instancia y la sentencia dictada por éste.


 Véase la Regla 13 del Reglamento del Tribunal de Circuito, supra.